In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-1371
GARY W. SGOUROS, on behalf of himself and all others simi-
larly situated,
                                         Plaintiff-Appellee,

                                 v.

TRANSUNION CORPORATION, TRANS                  UNION      LLC,   and
TRANSUNION INTERACTIVE, INC.,
                                             Defendants-Appellants.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 14 C 1850 — James B. Zagel, Judge.
                     ____________________

  ARGUED SEPTEMBER 29, 2015 — DECIDED MARCH 25, 2016
               ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and RIPPLE,
Circuit Judges.
    WOOD, Chief Judge. Hoping to learn about his creditwor-
thiness, Gary Sgouros purchased a “credit score” package
from the defendant, TransUnion. Armed with the number
TransUnion gave him, he went to a car dealership and tried
to use it to negotiate a favorable loan. It turned out, however,
2                                                 No. 15-1371

that the score he had bought was useless: it was 100 points
higher than the score pulled by the dealership. Believing that
he had been duped into paying money for a worthless num-
ber, Sgouros filed this lawsuit against TransUnion. In it, he
asserts that the defendant violated various state and federal
consumer protection laws. Rather than responding on the
merits, however, TransUnion countered with a motion to
compel arbitration. It asserted that the website through
which Sgouros purchased his product included (if one
searched long enough) an agreement to arbitrate all disputes
relating to the deal. The district court concluded that no such
contract had been formed and denied TransUnion’s motion.
TransUnion has appealed from that decision, but we agree
with the district court and affirm its order.
                                I
    On June 10, 2013, Sgouros purchased TransUnion’s “3-in-
1 Credit Reports, Credit Scores & Debt Analysis” for $39.90;
he did so using TransUnion’s website. In order to complete
the purchase, Sgouros had to take three steps. First, he
clicked on a large orange “Click Here” button on the
homepage under the heading “Get Your Credit Score & Re-
port.” This click took him to a page headed with the message
“Your FREE credit score & $1 credit report are only moments
away.” Here is what it looked like:
No. 15-1371                                              3




   As the screenshot shows, the customer was told that he
had to take three steps in order to obtain his “FREE credit
score & $1 credit report.” Step 1, pictured above, required
Sgouros to furnish some identifying information and select
“Yes” or “No” in response to a prompt that said “Please
4                                              No. 15-1371

send me helpful tips & news about my service, including
special offers from TransUnion and trusted partners!” Sgou-
ros answered these questions and clicked the large orange
button labeled “Submit & Continue to Step 2.” Step 2 is re-
produced below:
No. 15-1371                                                  5

It requires the customer to create an account user name and
password and to type in his credit card information. It also
asks “Is your home address the same as your billing ad-
dress?” and offers “Yes” and “No” bubbles. Below these
bubbles one can see a rectangular scroll window.
    Inside the scroll window the words “Service Agreement”
appear at the top. They are followed by two fully visible
lines and a third that is chopped off horizontally but is legi-
ble enough to read. Including that third line, the visible text
says “Welcome to the TransUnion interactive web site,
membership tui.transunion.com (the “Site”). This Service
Agreement (“Agreement”) contains the terms and conditions
upon which you (“you” or “the member”) may access and
use … .” (The version of the Service Agreement presented in
TransUnion’s brief includes the full third line, and it under-
lines the words “Service Agreement” and “the terms and
conditions” in the visible text, even though there is no such
underlining in the attached web page exhibit. These discrep-
ancies, while troubling, do not affect our analysis.) Under-
neath the scroll box and to the right are the small hyper-
linked words “Printable Version.” Below those words was
this paragraph, in bold text:
      You understand that by clicking on the “I Ac-
      cept & Continue to Step 3” button below, you
      are providing “written instructions” to
      TransUnion Interactive, Inc. authorizing
      TransUnion Interactive, Inc. to obtain infor-
      mation from your personal credit profile from
      Experian, Equifax and/or TransUnion. You au-
      thorize TransUnion Interactive, Inc. to obtain
6                                                   No. 15-1371

       such information solely to confirm your identi-
       ty and display your credit data to you.
    Sgouros proceeded to Step 3 by clicking on the “I Accept
& Continue to Step 3” button. Nowhere did this button re-
quire him first to click on the scroll box or to scroll down to
view its complete contents, nor did it in any other way call
his attention to any arbitration agreement. But, buried at
page 8 of the full, 10-page printable version of the Service
Agreement there was a purported arbitration agreement. In
addition, the first page of the Agreement contains a brief
statement indicating that it includes an arbitration clause
and class action waiver.
    Sgouros filed a putative class action suit against
TransUnion under the Fair Credit Reporting Act, 15 U.S.C.
§ 1681g(f)(7)(A); the Illinois Consumer Fraud and Deceptive
Business Practices Act, 815 ILCS 505/1 et seq.; and the Mis-
souri Merchandising Practices Act, MO. REV. STAT. § 407.010
et seq., for misleading consumers by failing to inform them
that the formula used to calculate their purchased credit
scores was materially different from the formula used by
lenders. We have jurisdiction to review the district court’s
denial of the motion to compel arbitration pursuant to the
Federal Arbitration Act, 9 U.S.C. § 16(a)(1)(B).
                               II
    Our review of the issues on this appeal—the question
whether an agreement to arbitrate arose, and the denial of
TransUnion’s motion to compel arbitration—is de novo. Janiga
v. Questar Capital Corp., 615 F.3d 735, 742 (7th Cir. 2010) (con-
tract formation); Int'l Bhd. of Elec. Workers Local 2150 v. Nex-
No. 15-1371                                                     7

tEra Energy Point Beach, LLC, 762 F.3d 592, 593-94 (7th Cir.
2014) (arbitrability). The relevant facts are not disputed.
                                A
    As the Supreme Court repeatedly has emphasized, arbi-
tration is a creature of contract. E.g., AT&T Mobility LLC v.
Concepcion, 563 U.S. 333, 339 (2011); Stolt-Nielsen S.A. v. Ani-
malfeeds Int’l Corp., 559 U.S. 662, 684 (2010). We thus turn first
to the question whether an agreement to arbitrate arose be-
tween TransUnion and Sgouros. TransUnion’s primary sup-
port for the alleged agreement relies on Sgouros’s act of
clicking on the button that said “I Accept & Continue to Step
3.” Courts around the country have recognized that this type
of electronic “click” can suffice to signify the acceptance of a
contract. See, e.g., Specht v. Netscape Commc'ns Corp., 306 F.3d
17, 23 (2d Cir. 2002) (applying California contract law and
finding plaintiffs had not assented to arbitration clause in a
license agreement located below the download button on a
website offering free software). There is nothing automatical-
ly offensive about such agreements, as long as the layout
and language of the site give the user reasonable notice that
a click will manifest assent to an agreement. Hancock v. Am.
Tel. & Tel. Co., 701 F.3d 1248, 1257 (10th Cir. 2012) (finding
that Florida and Oklahoma law would uphold the validity of
acceptance using a click where customers could review the
service terms in a scroll box and could not complete pur-
chase without clicking “I Agree”); Feldman v. Google, Inc., 513
F. Supp. 2d 229, 236–37 (E.D. Pa. 2007) (finding a “click”
agreement valid under California law because the user
agreement was “immediately visible,” contained a “promi-
nent admonition in boldface to read the terms and condi-
tions carefully, and with instruction to indicate assent if the
8                                                     No. 15-1371

user agreed to the terms,” and required the “affirmative ac-
tion” of clicking “Yes”); Jallali v. Nat'l Bd. of Osteopathic Med.
Examiners, Inc., 908 N.E.2d 1168, 1173 (Ind. Ct. App. 2009)
(finding valid agreement for purposes of Indiana law where
user had to click “Accept” under a box containing an
“Acknowledgement and Agreement”).
                                1
    The present case, the parties agree, is governed by Illinois
law. In Illinois, as in many states, the law governing the for-
mation of contracts on the Internet is still in the early stages
of development. But there is no reason to think that Illinois’s
general contract principles do not apply. Formation of a con-
tract requires mutual assent in virtually all jurisdictions; Illi-
nois courts use an objective approach to that question. See,
e.g., Beverly v. Abbott Labs., No. 15-1098, sl. op. at 6 (7th Cir.
Mar. 16, 2016); Vill. of S. Elgin v. Waste Mgmt. of Ill., Inc., 810
N.E.2d 658, 670 (Ill. Ct. App. 2004) (“’Intent’ refers to objec-
tive manifestations of intent in the words of the contract and
the actions of the parties; it does not encompass one party’s
secret, undisclosed intentions or purely subjective under-
standings of which the other party is unaware.”). Under the
objective theory, intent to manifest assent in Illinois is re-
vealed by “outward expressions such as words and acts.”
Bank Computer Network Corp. v. Cont'l Ill. Nat. Bank & Trust
Co. of Chicago, 442 N.E.2d 586, 591 (Ill. Ct. App. 1982). The
parties do not need to “share the same subjective under-
standing as to the terms of the contract.” Midland Hotel Corp.
v. Reuben H. Donnelley Corp., 515 N.E.2d 61, 65 (Ill. 1987). But
“there must be a meeting of the minds or mutual assent as to
the terms of the contract.” Id.
No. 15-1371                                                   9

    Generally, a party who signs a written contract is pre-
sumed to have notice of all of the contract’s terms. Janiga, 615
F.3d at 743. The trick here is to know how to apply these
general principles to newer forms of contracting. In the con-
text of cruise-ship tickets, which present problems similar to
those of agreements formed on the Internet, Illinois courts
have applied a “two-part ‘reasonable communicativeness’
test,” under which they ask “(1) whether the physical charac-
teristics of the ticket reasonably communicate the existence
of the terms and conditions at issue” and “(2) whether the
circumstances surrounding the passenger’s purchase and
subsequent retention of the tickets permitted the passenger
to become meaningfully informed of its contractual terms.”
Walker v. Carnival Cruise Lines, Inc., 889 N.E.2d 687, 694 (Ill.
Ct. App. 2008). Translated to the Internet, we might ask
whether the web pages presented to the consumer adequate-
ly communicate all the terms and conditions of the agree-
ment, and whether the circumstances support the assump-
tion that the purchaser receives reasonable notice of those
terms. This is a fact-intensive inquiry: we cannot presume
that a person who clicks on a box that appears on a comput-
er screen has notice of all contents not only of that page but
of other content that requires further action (scrolling, fol-
lowing a link, etc.) Indeed, a person using the Internet may
not realize that she is agreeing to a contract at all, whereas a
reasonable person signing a physical contract will rarely be
unaware of that fact. We need, therefore, to look more close-
ly at both the law and the facts to see if a reasonable person
in Sgouros’s shoes would have realized that he was assenting
to the Service Agreement when he clicked “I Accept & Con-
tinue to Step 3.”
10                                                 No. 15-1371

    The closest Illinois case on point is Hubbert v. Dell Corp.,
835 N.E.2d 113 (Ill. Ct. App. 2005). The court there found
that an online purchaser of a computer agreed to the seller’s
terms of service, which included an arbitration clause, when
he completed the transaction. All five pages required to
complete the purchase contained a visible hyperlink labeled
“Terms and Conditions of Sale.” Id. at 122. Additionally, the
online forms stated, “All sales are subject to Dell’s Term[s]
and Conditions of Sale.” The court considered the hyper-
linked pages to be the same as pages in a physical contract.
Id. It concluded that the statement indicating that sales were
subject to the terms, combined with the hyperlinks, was suf-
ficient to “place a reasonable person on notice that there
were terms and conditions attached to the purchase and that
it would be wise to find out what the terms and conditions
were before making a purchase.” Id.
    What is notable about Hubbert, however, is how it differs
from the present case. In Hubbert, Dell ensured that the pur-
chaser would see the critical language before signifying her
agreement. TransUnion did not. Indeed, the web pages on
which Sgouros completed his purchase contained no clear
statement that his purchase was subject to any terms and
conditions of sale. The scroll box contained the visible words
“Service Agreement” but said nothing about what the
agreement regulated. The hyperlinked version of the Service
Agreement was not labeled “Terms of Use” or “Purchase” or
“Service Agreement,” but rather just “Printable Version.”
And even indulging in the assumption that all visitors to this
website are capable of reading the half-line of text, the visi-
ble words “This Service Agreement … contains the terms
and … conditions upon which you … may access and use
No. 15-1371                                                  11

… ” fall short of providing notice that the purchase of a con-
sumer credit score is subject to the agreement.
    But what cinches the case for Sgouros is the fact that
TransUnion’s site actively misleads the customer. The block
of bold text below the scroll box told the user that clicking
on the box constituted his authorization for TransUnion to
obtain his personal information. It says nothing about con-
tractual terms. No reasonable person would think that hid-
den within that disclosure was also the message that the
same click constituted acceptance of the Service Agreement.
    Where the terms are not displayed but must be brought
up by using a hyperlink, courts outside of Illinois have
looked for a clear prompt directing the user to read them.
Tompkins v. 23andMe, Inc., 2014 WL 2903752 (N.D. Cal. June
25, 2014) (California law); Major v. McCallister, 302 S.W.3d
227, 230 (Mo. Ct. App. 2009) (Missouri law); Feldman, 513 F.
Supp. 2d at 236–37 (California law). One of Illinois’s sister
courts came to the sensible conclusion that where a website
specifically states that clicking means one thing, that click
does not bind users to something else. See Lee v. Intelius Inc.,
737 F.3d 1254 (9th Cir. 2013) (finding no contract formed
pursuant to Washington law to purchase monthly “family
safety report” from third party where plaintiff believed he
was purchasing only a background check and report and fi-
nal button read “YES And show my report”). No court has
suggested that the presence of a scrollable window contain-
ing buried terms and conditions of purchase or use is, in it-
self, sufficient for the creation of a binding contract, and we
have no reason to think that Illinois would be the first.
   TransUnion undid whatever notice it might have been
furnishing in its bold text block by explicitly stating that a
12                                                  No. 15-1371

click on the button constituted assent for TransUnion to ob-
tain access to the purchaser’s personal information. That text
distracted the purchaser from the Service Agreement by in-
forming him that clicking served a particular purpose unre-
lated to the Agreement.
                               B
    TransUnion has one back-up argument: it contends that
even if Sgouros’s clicking the “I Accept” button did not cre-
ate a contract, his use of the site and the fact of purchase
amounted to acceptance of the Service Agreement by con-
duct. In so arguing, TransUnion relies on Hubbert, as well as
this Court’s decisions in Treiber & Straub, Inc. v. U.P.S., Inc.,
474 F.3d 379 (7th Cir. 2007), and Boomer v. AT&T Corp., 309
F.3d 404 (7th Cir. 2002). In Treiber, we found that the plaintiff
was bound by a limitation of liability term where he had to
agree twice to abide by the terms and conditions on UPS’s
website in order to ship his package. In Boomer, we found
that a customer’s continued use of AT&T’s phone service
constituted acceptance of new service terms that had been
mailed to him in an envelope, the outside of which read:
“ATTENTION: Important information concerning your
AT&T service enclosed.” The letter clearly stated that con-
tinued use would mean acceptance of the new terms.
   Treiber and Boomer, however, do not help TransUnion ei-
ther. The credit score purchase site did not contain any re-
quirement that Sgouros agree to abide by any terms and
conditions, nor did it warn the user that by completing a
purchase he would be bound by the terms. The text stating
that a purchase was conditioned on accepting the Service
Agreement fell below what was visible on the site. TransUn-
ion cannot manufacture notice where there was none.
No. 15-1371                                                   13

                               III
    Illinois contract law requires that a website provide a us-
er reasonable notice that his use of the site or click on a but-
ton constitutes assent to an agreement. This is not hard to
accomplish, as the enormous volume of commerce on the
Internet attests. A website might be able to bind users to a
service agreement by placing the agreement, or a scroll box
containing the agreement, or a clearly labeled hyperlink to
the agreement, next to an “I Accept” button that unambigu-
ously pertains to that agreement. There are undoubtedly
other ways as well to accomplish the goal. Somehow or oth-
er, however, TransUnion needed to get the message through
to the site user that purchasing a consumer credit score
means agreeing to the Service Agreement. It failed to do so
in this case, and so we agree with the district court that no
agreement that included an arbitration clause arose between
TransUnion and Sgouros. We therefore AFFIRM the order of
the district court denying TransUnion’s motion to send this
case to arbitration and return the case to the district court for
further proceedings.